Citation Nr: 0832524	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-32 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder, to include chronic low back pain and 
degenerative changes.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
pulmonary disorder, to include chronic obstructive pulmonary 
disorder, asthma, and bronchitis.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to January 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

A December 2005 Board decision found that new and material 
evidence had not been submitted to reopen the veteran's 
claims for entitlement to service connection for a low back 
disorder, to include chronic low back pain and degenerative 
changes, and for a pulmonary disorder, to include chronic 
obstructive pulmonary disorder, asthma, and bronchitis.  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  Consequent to an April 
2007 Order granting a March 2007 Joint Motion for Remand 
(Joint Motion), the veteran's appeal has been remanded to the 
Board.

A letter was sent to the veteran and his attorney on July 16, 
2007, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  The 90-
day Letter Response Form was received from the veteran later 
in July 2007, noting that he had no additional information to 
submit.  The veteran's appeal was remanded by the Board to 
the RO, via the Appeals Management Center (AMC) in 
Washington, D.C., in August 2007 so that a letter detailing 
VA's duty to assist specifically with respect to claims to 
reopen could be provided to the veteran.  The appeal was 
recertified to the Board in August 2008.

The appeal is again remanded to the RO via the AMC.




REMAND

The August 2007 Remand directed the RO, via the AMC, to

review the last final rating decision 
on the issue on appeal.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
Then, the RO must, as part of the 
notice letter discussed above, provide 
the veteran with a statement which sets 
forth the element(s) of service 
connection for which the evidence was 
found insufficient in the last final 
decision, describes what evidence would 
allow him to reopen his claims for 
entitlement to service connection for a 
low back disorder, to include chronic 
low back pain and degenerative changes, 
and for a pulmonary disorder, to 
include chronic obstructive pulmonary 
disorder, asthma, and bronchitis, and 
describes what evidence would be 
necessary to substantiate the 
element(s) required to establish 
service connection if the claims were 
to be reopened.  Finally, as part of 
the notice letter discussed above, the 
RO must also provide the veteran with 
corrective notice, under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal.  

A notice letter was sent by the AMC to the veteran in 
September 2007.  The letter explained the information or 
evidence necessary to establish a disability rating and 
effective date for the claim on appeal.  See Kent, 20 Vet. 
App. at 1; see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, the September 2007 letter failed 
to accomplish the other Kent-related directive set forth in 
the August 2007 Remand.  Specifically, in response to the 
Remand's directive to state the element(s) of service 
connection not substantiated by the evidence at the time of 
the last final decision, and to indicate both what specific 
evidence would be required to reopen the claim and to 
substantiate the underlying claim on the merits, the AMC's 
September 2007 letter simply stated that the veteran's 
"claim was previously denied because new and material 
evidence has not been received.  Therefore, the evidence you 
submit must relate to this fact."  This language does not 
satisfy the directive of the August 2008 Remand.  

Moreover, the August 2008 supplemental statement of the case 
stated that the veteran's claims continued to be denied "in 
the absence of any evidence considered to be new and material 
and which demonstrates your condition was the direct result 
of your military service."  To the extent that this 
statement could be considered "notice" of the specific 
evidence the veteran needed to submit to reopen his claims 
and/or substantiate the underlying claims on the merits, this 
"notice" did not identify what specific evidence the 
veteran could submit, which was delineated by the March 2007 
Joint Motion as having included "evidence, preferably 
medical evidence, of a nexus between his current disabilities 
and his service."  Additionally, the veteran's claim was 
never readjudicated after this "notice" was provided.  See, 
e.g., Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a 
readjudication of the claim).  

Perhaps more importantly, the March 2007 Joint Motion in this 
case fervently asserted that "meaningful notice of the 
requirements of material evidence would [be] critical to the 
possible success of [the veteran's] application. . . . [the] 
notice defect was prejudicial to [the veteran]."  After 
close review of the language in the September 2007 notice 
letter and the August 2008 supplemental statement of the 
case, it is clear that such "meaningful notice" has yet to 
be provided to the veteran.  For these reasons, an additional 
Remand is required.  Compliance by the RO is neither optional 
nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is again remanded for the following 
action:

1.  This claim must be afforded 
expeditious treatment.  The law requires 
that all claims remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans 
Claims for additional development or 
other appropriate action must be handled 
in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).

2.  As directed by the March 2007 Joint 
Motion, the RO must review the last 
final rating decision on the issue on 
appeal.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Then, the RO must, as 
part of the notice letter discussed 
above, provide the veteran with a 
statement which sets forth the 
element(s) of service connection for 
which the evidence was found 
insufficient in the last final decision, 
describes what evidence would allow him 
to reopen his claims for entitlement to 
service connection for a low back 
disorder, to include chronic low back 
pain and degenerative changes, and for a 
pulmonary disorder, to include chronic 
obstructive pulmonary disorder, asthma, 
and bronchitis, and describes what 
evidence would be necessary to 
substantiate the element(s) required to 
establish service connection if the 
claims were to be reopened.  
Specifically, this should include notice 
that the veteran's claims were 
previously denied on the basis that the 
record did not include "evidence, 
preferably medical evidence, of a nexus 
between his current disabilities and his 
service."  See Joint Motion at 12.

3.  If, subsequent to receipt of the 
letter discussed above, the veteran 
identifies additional evidence pertinent 
to his claim, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records, the RO is unable 
to secure them, the RO must notify the 
veteran and (a) identify the specific 
records the RO, is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

4.  Once the above actions have been 
completed, the RO must readjudicate the 
veteran's claim to reopen the issues of 
entitlement to service connection for a 
low back disorder, to include chronic 
low back pain and degenerative changes, 
and for a pulmonary disorder, to include 
chronic obstructive pulmonary disorder, 
asthma, and bronchitis, under the 
provisions of 38 C.F.R. § 3.156(a) 
(2007), taking into consideration any 
newly acquired evidence.  If the benefit 
remains denied, an additional 
supplemental statement of the case must 
be provided to the veteran.  After the 
veteran has had an adequate opportunity 
to respond, the appeal must be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




